DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin USPA 2007/0105494 A1.
Regarding claim 1, Lin discloses a filtration system for removing a target gas from a gas to be filtered in a space, the filtration system comprising: a sensor arrangement, which comprises a gas sensor for sensing a concentration of the target gas in the space (paragraph 33: gas sensor 25 is a VOC sensor); a filter for filtering the target gas from the air (filter 7), wherein the filter comprises an absorption filter or an adsorption filter (paragraph 34); and a control system which comprises a ventilation system for controllably driving air through the filter (control system 37 drives the blower 3), wherein the control system is adapted to implement different modes of operation of the filtration system (paragraph 42: relay board 41 changes the speed of the blower in response to the signals coming from the sensors), wherein the control system is adapted, based on current sensor arrangement signals (paragraph 33: comparison of  signals from two sensors 25 and 31), previous sensor arrangement signals and previous modes of operation (paragraph 55: where the data coming from the upstream gas sensor is integrated over time and is collected while the hood is being operated), to: determine a degree of filter loading with the target gas (paragraph 41: calculation of filter efficiency); and select a mode of operation, from the different modes of operation, based on the degree of filter loading and the current sensor arrangement signals (paragraph 42: relay board 41 changes the speed of the blower based on the signals from the sensors), wherein the selection of the mode of operation is changed after a set time has reached (paragraph 55: “This concentration can be integrated over time to determine when a filter has been exposed to an amount of chemical vapor that is close to its saturation point. This way, the user will have a method to predict when the filter needs to be changed, and may even change the filter in advance of the alarm sounding.” Changing the filter after a predicted time, whether before or after the alarm, is deemed to be a change in the mode of operation) wherein: the control system is adapted to determine from the degree of filter loading with the target gas and the current sensor arrangement signals when filter absorption or adsorption is taking place and when filter desorption is taking place (paragraphs 16: “maximum capacity” happens in adsorption and can also lead to desorption; paragraph 33: “filter efficiency” is based on filter loading; paragraph 40: “filter capacity remaining”; also paragraphs 51-54 describe that filter loading calculation happens during adsorption and desorption). 
Regarding claim 3, Lin discloses that the control system is further adapted to determine from the degree of filter loading with the target gas and the current sensor arrangement signals a rate of absorption, adsorption, or desorption (paragraphs 51-54: efficiency). 
Regarding claim 7, Lin discloses that the filter is a part of an air purifier, and the control system is adapted to switch off the air purifier when it is determined that the concentration of the target gas is above a threshold and the filter is operating in a desorption regime (paragraph 54: changing of the filter implies that the air purifier is turned off). 
Regarding claim 8, Lin discloses that the control system is further adapted to provide an output (Abstract) which indicates when additional ventilation of the space with outdoor air is desirable. It is noted that “which indicates when additional ventilation of the space with outdoor air is desirable” is a functional limitation. The alarm signal of Lin could be used to indicate when additional ventilation of the space with outdoor air is desirable; therefore, the limitation is met. 
Regarding claim 9, Lin discloses that the gas sensor comprises a formaldehyde sensor (paragraph 14: the gas sensor measures the concentration of gases and therefore is capable of measuring the concentration of formaldehyde), and wherein the filter comprises an absorption formaldehyde filter (paragraph 38). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA 2007/0105494 A1 in view of Yan USPA 2004/0076568 A1.
Lin is relied upon as above.
Regarding claim 4, Lin does not explicitly disclose that the control system further comprises a heater for heating the filter. Yan discloses the use of a heater to control the temperature of such a filter in order to regenerate the filter (see Yan paragraphs 16 and 36). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Lin to include a heater, as taught by Yan, in order to allow regeneration of the filter. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA 2007/0105494 A1 in view of Youdell USPA 2004/0166037 A1.
Lin is relied upon as above.
Regarding claims 5 and 6, Lin does not explicitly disclose that the filter further comprises a catalyst filter, wherein the catalyst filter comprises a photo-catalytic filter, and wherein the control system further comprises a light source for illuminating the photo-catalytic filter. Youdell discloses the use of such a photo-catalytic filter with a light source for illuminating the filter in order to capture and destroy certain contaminants in a gas flow (see Youdell: Abstract; paragraph 7; claim 1). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Lin to include a photo-catalytic filter with a light source for illuminating the filter, as taught by Youdell, in order to capture and destroy certain contaminants in a gas flow. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA 2007/0105494 A1 in view of McCarthy USPA 2015/0160663 A1.
Lin is relied upon as above.
Regarding claim 16, Lin does not explicitly disclose that the control system is further adapted to switch off an air purifier automatically if no response is received from a user in a predefined period of time. However, the concept of turning off a device automatically if no response is received from a user after a user notification is sent is generally known in the art. McCarthy teaches a leak detection device that sends a notification to a user in response to a leak being detected. If no response is received from the user after a predefined period of time, the water supply is automatically shut-off (see McCarthy paragraph 129). It would have been obvious to one having ordinary skill in the art to modify Lin so that the control system is further adapted to switch off an air purifier automatically if no response is received from a user in a predefined period of time, as generally taught by McCarthy, for the purpose of preventing damage to the air purifier if no user is present to turn it off manually. 


Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive with respect to the 102/103 rejections. The claim objections and 112 2nd paragraph rejections have been withdrawn in light of Applicant’s amendments/arguments.
Applicant argues that Lin fails to disclose that the selection of the mode of operation is changed after a set time has been reached.  However, paragraph 55 of Lin recites “This concentration can be integrated over time to determine when a filter has been exposed to an amount of chemical vapor that is close to its saturation point. This way, the user will have a method to predict when the filter needs to be changed, and may even change the filter in advance of the alarm sounding.” Changing the filter after a predicted time, whether before or after the alarm, is deemed to be a change in the mode of operation; therefore, the limitation is anticipated. 
Applicant argues that in Lin, the filter is changed in the predicted time, but not after the predicted time. Paragraphs 47 and 55 of Lin clearly indicate that the filter can be changed either after the alarm sounds or before the alarm sounds. Changing the filter after the alarm sounds is certainly deemed to be a change in operation after a set time has been reached. In fact, since Lin discloses that the time when filter needs to be changed is tracked/predicted (paragraph 55), changing the filter at any time prior to the alarm sounding is still deemed to be after some predetermined time. The claim merely requires that the control system be capable of changing the mode of operation after a predetermined time, but does not define what amount of “predetermined time”. Therefore, any amount of time can be considered to be a “predetermined time”.  Furthermore, since the claim does not define “mode of operation”, the alarm sounding can also be deemed to be a change in a mode of operation (i.e. alarm mode). 
Applicant argues that Lin does not disclose that the “selection of the mode of operation is changed”. Applicant argues that a changing of the filter is not a changing of the mode of operation. However, the claim does not define “mode of operation”. Replacing the filter can therefore be deemed a change in the mode of operation. While the filter is being replaced, the filter is not functioning, which is also a change in the mode of operation. Furthermore, since the claim does not define “mode of operation”, the alarm sounding can itself be deemed to be a change in a mode of operation (i.e. alarm mode).
Applicant argues that Lin does not clarify as to when and how the user predicts if the predicted time is the correct time to replace the filter. This does not appear to be required by the claim. Nevertheless, paragraphs 51-55 of Lin explain how the predicted time is calculated. 
Applicant argues that Lin determines the approximate concentration of chemical vapors as opposed to the degree of filter loading. However, as seen in paragraph 53, the concentration of chemical vapors is used by Lin to calculate the filter loading (“capacity remaining”); therefore, the limitation is met. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776